RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0544-18T4

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

PIETRO J. PARISI, JR., a/k/a PETE
PARISI, and PIETRO K. PARISI,

     Defendant-Appellant.
_____________________________

                   Submitted May 6, 2020 – Decided June 26, 2020

                   Before Judges Fuentes and Mayer.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Gloucester County, Accusation No. 10-08-
                   0636, and Indictment Nos. 08-10-0869 and 09-01-0073.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Anthony J. Vecchio, Designated Counsel, on
                   the brief).

                   Christine A. Hoffman, Acting Gloucester County
                   Prosecutor, attorney for respondent (Jonathan E.W.
                   Grekstas, Special Deputy Attorney General/Acting
                   Assistant Prosecutor, on the brief).
PER CURIAM

      Defendant Pietro J. Parisi, Jr. appeals from an order denying his petition

for post-conviction relief (PCR) without an evidentiary hearing. Defendant

argues he was denied effective assistance of counsel when his attorney failed to

advise him of the potential civil commitment consequences under the New

Jersey Sexually Violent Predator Act (SVPA), N.J.S.A. 30:4-27.24 to -27.38.

After reviewing the record developed by the parties, we affirm.

      Defendant's criminal history dates back to 1996 with convictions related

to the sexual abuse of minors. He has pled guilty on three separate occasions,

all involving sexual abuse of minor girls. He challenged each of these guilty

pleas through motions to withdraw and PCR petitions. All of these challenges

have been rejected by the trial court and upheld on appeal. The third and most

recent PCR petition is the subject of this appeal.

      On February 2, 2015, when defendant was about to be discharge from a

term of imprisonment imposed in 2010 for his conviction of second degree

endangering the welfare of a child-distribution of pornography, N.J.S.A. 2C:24-

4b(5)(a), the Attorney General filed a petition for civil commitment under the

SVPA, and the trial court simultaneously granted the State's request for a

Temporary Civil Commitment Order pursuant to N.J.S.A. 30:4-27.24.


                                                                        A-0544-18T4
                                        2
      On April 27, 2015, the court held a hearing to determine defendant's

commitment under the SVPA. The State's experts testified that defendant's

"sexual offending history" included: (1) a guilty plea in 1996 to engaging in

sexual activity with a twelve year old girl on three separate occasions; (2) a

guilty plea in 2003 to having sexual intercourse with three minor girls between

the ages of thirteen and fourteen years old, and impregnating one them; and (3)

a guilty plea in 2010 to possession of child pornography after law enforcement

agents found a large file of pornographic images of children on his computer.

      The court found the State proved, by clear and convincing evidence, that

defendant had been convicted of a number of predicate acts under the SVPA;

and that he continues to suffer from a psychiatric disorder that makes him a

danger to the community, especially to prepubescent and pubescent girls. The

judge entered a final civil commitment order.

      On April 10, 2017, defendant filed a pro se PCR petition challenging his

2010 convictions. On February 2, 2018, an attorney assigned by the Office of

the Public Defender to represent defendant in this matter filed an amended

verified PCR petition.   PCR counsel argued the attorney who represented

defendant at the 2010 plea hearing provided him with ineffective assistance




                                                                       A-0544-18T4
                                      3
when the attorney "advised [defendant] could not be civilly committed after his

sentence."

      The PCR judge heard oral argument from counsel on April 20, 2018. The

prosecutor characterized defendant's allegations impugning the effectiveness of

the attorney who represented him 2010 were disingenuous. The prosecutor

argued defendant was a shrewd individual who was well-experienced with the

criminal justice system at the time he pled guilty in 2010. The prosecutor noted:

             [Defendant] has been on notice [of the potential for
             civil commitment] and that's why he said that at the
             hearing, [j]udge. He didn't say that because he truly
             wouldn't have pled guilty. He said that because he
             knew he was going to make this argument. This is a
             very savvy defendant who is very smart – I will give
             him that – and he set up his PCR at that plea.

      The PCR judge found defendant was procedurally barred from seeking

PCR pursuant to Rule 3:22-12 because: (1) he filed this petition more than five

years after the court entered the judgment of conviction; (2) did not present any

basis from which to find excusable neglect; and (3) there is a no basis from

which to find that enforcement of the time bar would result in a fundamental

injustice. The PCR judge attached a memorandum of opinion to his order.

      Defendant raises the following arguments on appeal:




                                                                         A-0544-18T4
                                       4
             POINT I

             THE PCR COURT ERRED IN FINDING
             DEFENDANT    WAS    NOT   DEPRIVED OF
             EFFECTIVE ASSISTANCE OF COUNSEL WHERE
             COUNSEL MISINFORMED DEFENDANT ABOUT
             THE POSSIBILITY OF CIVIL COMMITMENT
             RESULTING FROM HIS GUILTY PLEAS.

             POINT II

             THE TRIAL COURT ERRED IN NOT GRANTING
             DEFENDANT AN EVIDENTIARY HEARING.

             POINT III

             THE PCR COURT ERRED IN FINDING THAT
             DEFENDANT'S PCR WAS PROCEDURALLY
             BARRED UNDER R. 3:22-12.

      We review a claim of ineffective assistance of counsel under the two-

prong test established by the United States Supreme Court in Strickland v.

Washington, 466 U.S. 668 (1984), and subsequently adopted by our Supreme

Court in State v. Fritz, 105 N.J. 42, 58 (1987). First, defendant must demonstrate

that defense counsel's performance was deficient. Strickland, 466 U.S. at 687.

Second, he must show there exists "a reasonable probability that, but for

counsel's unprofessional errors, the result of the proceeding would have been

different." Id. at 694.




                                                                          A-0544-18T4
                                        5
      Here, the PCR judge correctly found defendant's petition was procedurally

barred pursuant to Rule 3:22-12(a). Defendant filed his PCR petition six years

after the trial court's entry of the judgment of conviction. Defendant did not

produce any competent evidence to warrant the relaxation of this procedural

impediment. We affirm substantially for the reasons expressed by Judge Robert

P. Becker, Jr. in his April 20, 2018 memorandum of opinion.

      Affirmed.




                                                                       A-0544-18T4
                                      6